Citation Nr: 0818428	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  98-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from December 1994 to October 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran presented testimony before an 
RO hearing officer in March 1998; a transcript of that 
hearing was produced and has been included in the claims 
folder for review.  By decisions of May 1999, June 2000, 
August 2004, and November 2006 the Board remanded this case 
to the RO for further development of the evidence and for due 
process development.

For the reasons stated below, the appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C. The VA will notify the appellant when 
further action is required.


REMAND

As reported above, the Board most recently remanded the claim 
to the RO via the AMC in November 2006.  The Board remanded 
the claim for the purpose of insuring that the veteran had 
received notice of any and all actions that were occurring 
with respect to her claim.  Additionally, the Board requested 
that the veteran undergo medical testing in order to 
determine whether the veteran was suffering from asthma, and 
if so, the etiology of said condition.  In the remand, the 
Board directed the examiner to accomplish the following:

Thereafter, the RO should arrange for the 
veteran to undergo a special VA 
respiratory examination by a specialist 
in pulmonary diseases for the purpose of 
ascertaining the nature, degree of 
severity, and etiology of any asthma 
found on examination.  The entire claims 
folder must be made available to and 
reviewed by the physician designated to 
examine the veteran, and the examination 
report should include discussion of her 
documented medical history and 
assertions.  All indicated tests and 
studies (to include x-rays, and pulmonary 
function tests reinterpreted in the 
manner outlined in the May 2000 VHA 
expert medical opinion) should be 
accomplished (with all findings/results 
made available to the requesting 
physician prior to the completion of his 
report), and all clinical findings should 
be reported in detail.

The examiner should render an opinion for 
the record as to whether it is at least 
as likely as not (i.e, there is at least 
a 50 percent probability) that any 
respiratory disability found on 
examination, to include asthma, had its 
onset during the veteran's military 
service, or is otherwise causally related 
to any incident of service.  For any 
respiratory disability found to have 
existed prior to the veteran's military 
service, the physician should render 
opinions as to whether such disability 
increased in severity during service, and 
if so, whether such increase in 
disability was due to the natural 
progress of the condition.  If any pre-
existing respiratory disability is found 
to have increased in severity during 
service, the doctor should specifically 
address the matter of whether the 
underlying disability, as opposed to just 
the symptoms, worsened during service.

It is imperative that the examiner's 
opinions reflect consideration and 
specific discussion of all pertinent 
medical evidence and events reflected in 
the record, to include the veteran's 
service medical records.  In this regard, 
he should specifically address the March 
1998 medical opinion of J. Dunan, M.D., 
that the veteran's asthma had been made 
worse by exposure to fumes and paint 
during military service, and comply with 
the observations outlined in the May 2000 
VHA expert medical opinion.

The physician should set forth all 
clinical findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

The record indicates that the veteran did undergo the 
requested examination in August 2007.  Upon completion of the 
exam, the doctor wrote:

	. . . The only evidence to the 
diagnosis of asthma is the treatment in 
her C-file.  I would not be able to 
resolve this without resorting to mere 
speculation since bronchodilators can be 
use[d] in many situations.

The doctor did not address the March 1998 medical opinion as 
requested in the Board's Remand instructions of November 
2006.  He did not provide any type of statement with respect 
to the May 2000 VHA expert medical opinion as requested in 
the Board's Remand instructions of November 2006.  
Furthermore, the doctor failed to clarify as to whether the 
veteran had an actual pulmonary disorder or disability that 
could possibly be related to the veteran's military service 
or any incident therein.  

Upon reviewing the medical documents obtained after the Board 
Remand of November 2006, the Board is of the opinion that the 
requested information was not obtained.  In other words, upon 
reviewing the claims folder, it is the Board's opinion that 
the RO/AMC did not comply with the remand instructions.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, 
held that a remand by the Board confers on a claimant, as a 
matter of law, the right to compliance with the remand 
orders, and that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of the 
remand.  As the medical documents obtained did not 
specifically attain the information needed by the Board, the 
claim must be returned to the RO for the requested 
information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
development:

1.  The veteran should once again be 
scheduled for another examination for the 
purpose of determining whether the 
veteran now suffers from a pulmonary 
disability or disease to include asthma, 
and whether any found disability(ies) can 
be etiologically linked to an incident 
that occurred while the veteran was in 
service.  The examination results should 
be phrased in the terms "more than 
likely", "less than likely", or "more 
likely than not".  It is recommended 
that such an examination be accomplished 
by a board of doctors composed of two 
pulmonary specialists.  The examiners, if 
possible, should not be physicians who 
have not previously examined the veteran.

The entire claims folder must be made 
available to and reviewed by the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of her 
documented medical history and 
assertions.  All indicated tests and 
studies (to include x-rays, and pulmonary 
function tests reinterpreted in the 
manner outlined in the May 2000 VHA 
expert medical opinion) should be 
accomplished (with all findings/results 
made available to the requesting 
physicians prior to the completion of his 
report), and all clinical findings should 
be reported in detail.

For any respiratory disability found to 
have existed prior to the veteran's 
military service, the physicians should 
render opinions as to whether such 
disability increased in severity during 
service, and if so, whether such increase 
in disability was due to the natural 
progress of the condition.  If any pre-
existing respiratory disability is found 
to have increased in severity during 
service, the doctors should specifically 
address the matter of whether the 
underlying disability, as opposed to just 
the symptoms, worsened during service.

It is imperative that the examiners' 
opinions reflect consideration and 
specific discussion of all pertinent 
medical evidence and events reflected in 
the record, to include the veteran's 
service medical records.  In this regard, 
the doctors should specifically address 
the March 1998 medical opinion of J. 
Dunan, M.D., that the veteran's asthma 
had been made worse by exposure to fumes 
and paint during military service, and 
comply with the observations outlined in 
the May 2000 VHA expert medical opinion.  
This discussion should be based upon 
conclusive medical facts, treatises, or 
medical records.

The claims folder and this Remand must be 
made available to the appropriate 
examiners for review prior to the 
examination and/or comment.  The results 
proffered by each examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiners in their report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

2.  Following completion of the 
foregoing, the RO/AMC must review the 
examination report and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should re-adjudicate the issue on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



